

Exhibit 10.3
TERMINATION AMENDMENT
Effective April 30, 2017


To


Intercompany Agreement,
dated January 1, 2010,
(“Agreement”)


between


ING USA Annuity and Life Insurance Company
(nka Voya Insurance and Annuity Company)


And


Directed Services LLC


Whereas, Voya Insurance and Annuity Company (“VIAC”) and Directed Services LLC
(“DSL”) entered into an Intercompany Agreement, effective as of January 1, 2010
(the Intercompany Agreement, as amended, is hereinafter referred to as the
“Agreement”);


Whereas, the parties wish to terminate the Agreement effective as of the close
of business on April 30, 2017 (the “Effective Date”);


Now, therefore, the parties mutually agree as follows:


In accordance with Section 8 of the Agreement, VIAC and DSL mutually acknowledge
and agree that the Agreement (other than the payment provisions and calculation
obligations of Section 1 with respect to all periods up to and including the
Effective Date) shall terminate and be of no further force and effect from and
after the Effective Date. As a result of payment for all periods up to and
including the Effective Date in accordance with Section 1 of the Agreement, the
parties hereby acknowledge and agree that all of DSL’s payment obligations in
respect of the Agreement shall be fully discharged, released and terminated.


This Amendment is effective as of the Effective Date.


IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
caused this Amendment to be duly executed by their authorized representatives on
June 29, 2017.


Directed Services LLC    Voya Insurance and Annuity Company






By:_/s/Megan Huddleston____________    By:_/s/ Elizabeth
Schroeder_________________
Name:_Megan Huddleston____________    Name:__ Elizabeth Schroeder_______________
Title:_SVP and Assistant Secretary_______    Title:_Vice
President_______________________


